                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    RESIDENTIAL CREDIT SOLUTIONS, INC.,                    Case No. 2:17-CV-84 JCM (NJK)
                 8                                           Plaintiff(s),                   ORDER
                 9            v.
               10     LV REAL ESTATE STRATEGIC
                      INVESTMENT GROUP LLS SERIES 5112,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Residential Credit Solutions, Inc. v. LV Real
               14
                      Estate Strategic Investment Group LLC Series 5112, case number 2:17-cv-00084-JCM-NJK.
               15
                             On September 6, 2018, the court granted Residential Credit Solutions, Inc.’s (“plaintiff”)
               16
                      second motion for summary judgment. (ECF No. 77). The parties appealed. (ECF No. 78). On
               17
                      October 11, 2018, the court entered a final judgment in favor of plaintiff and against LV Real
               18
                      Estate Strategic Investment Group LLC Series 5112 (“defendant”). (ECF No. 81).
               19
                             The Ninth Circuit dismissed the appeal on January 6, 2020, pursuant to the parties’
               20
                      stipulation. (ECF No. 90). On January 9, 2020, the court issued the order on mandate. (ECF No.
               21
                      92). Nothing is pending before the court.
               22
                             Accordingly,
               23
                             The clerk is instructed to close the case.
               24
                             DATED March 30, 2020.
               25
               26                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
